DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 12-31, it is unclear what it means light to be spread in a “plane vertical to the direction of the scanning” or for light to be “polarized in a direction vertical to the direction of scanning.”  Applicant has not defined a coordinate system, so it is unclear what direction is vertical.  In addition, if the scanning is in an up/down direction, what would the “direction vertical” to the direction of scanning be?  For examination purposes, Examiner interprets the phrase to mean spread or polarized “orthogonal” to the scanning direction.
Regarding claims 18 and 29, it is unclear what a direction vertical to a vertical scanning direction would be.  Clarification is required.  Examiner interprets vertical to be orthogonal.
The other claims are indefinite based on their dependencies.





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 13-16, 21, 22, 25, 27-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over McEldowney (U.S. Patent Application Publication 2011/0050885).
Regarding claims 13-16, 21, 22, 25, 27-30, McEldowney discloses (Figs.) an optical radar apparatus comprising: a light source (30) that emits pulse light; a scanning device (32) that performs scanning in one direction ([0020]) with the pulse light; a beam generator (32) that radiates the pulse light so as to be spread in a plane vertical ([0021]) to the direction of the scanning; a sensor (40) that uses reflection light from an object illuminated with illumination light obtained by the scanning and the radiation and polarized in a direction vertical to the direction of the scanning and that measures a distance to the object; and a polarizing device (44) or a polarizing filter (44) that is arranged in a light path extending from the object to a light receiving unit of the sensor and is able to control ([0032]) a polarization direction of light to be transmitted, wherein the scanning device is a mirror element ([0022]) having a reflection plane that rotationally moves about one axis.  McEldowney further discloses ([0017]) emitting light with a known polarization state and ([0032]) acquiring successive images, which inherently requires a pixel storage element (memory).  McEldowney does not specifically disclose the pulse light is linearly polarized in a direction parallel to the reflection plane.  However, McEldowney also disclose ([0018]) emitting light with different polarization states.  Further, linearly polarized light in a horizontal direction is well known.  It would have been obvious to a person of ordinary skill in the art before the time of the effective filing of the invention to provide light parallel to the scanning direction in the apparatus of McEldowney to use conventional P or S polarized light to obtain a desired detection sensitivity in such a direction or to reduce complex calculations as known and predictable.  The polarization direction of the polarizing device is based on a time ([0032] synchronized) when the apparatus is used.
Claim(s) 12, 17-20, 26, 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (U.S. Patent Application Publication 2015/0062555) in view of McEldowney (U.S. Patent Application Publication 2011/0050885).
Regarding claims 12, 17-20, 26, 31, Kim discloses (Figs.) an optical radar apparatus comprising: a light source (110) that emits pulse light and a sensor (121) that uses reflection light from an object illuminated with illumination light in a direction orthogonal to a scanning that measures a distance to the object; a polarizing filter ([0028]) that is arranged in a light path extending from the object to a light receiving unit of the sensor; a sub sensor (122) that is different from the sensor; and a sub polarizing filter ([0028]) that is arranged in a light path extending from the object to a light receiving unit of the sub sensor and allows transmission of light polarized in a direction parallel to the direction of a scanning.  Kim does not disclose a scanning device that performs scanning in one direction with the pulse light; a beam generator that radiates the pulse light so as to be spread in a plane vertical to the direction of the scanning.  McEldowney teaches (Figs.; [0020], [0021]) a similar device having a scanning device (32) and a beam generator (32) as claimed.  McEldowney further discloses ([0017]) emitting light with a known polarization state and ([0032]) acquiring successive images, which inherently requires a pixel storage element (memory).  It would have been obvious to a person of ordinary skill in the art before the time of the effective filing of the invention to provide such a scanning and beam generator device in the apparatus of Kim in view of McEldowney to expand the beam and obtain a larger detection area as taught, known and predictable.
Allowable Subject Matter
Claims 23, 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH LUU whose telephone number is (571)272-2441. The examiner can normally be reached 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THANH LUU/Primary Examiner, Art Unit 2878